    Case 1:17-cv-01789-DLC Document 526-2 Filed 11/06/19 Page 1 of 10
                                                  Draft of November 6, 2019


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
SECURITIES AND EXCHANGE COMMISSION,    :         17cv1789(DLC)
                                       :
                    Plaintiff,         :        SPECIAL VERDICT
                                       :              FORM
          -v-                          :
                                       :
VALI MANAGEMENT PARTNERS d/b/a AVALON :
FA LTD, NATHAN FAYYER, AND SERGEY      :
PUSTELNIK a/k/a SERGE PUSTELNIK,       :
                                       :
                   Defendants.         :
                                       :
-------------------------------------- X
                  PLEASE CHECK (√) YOUR ANSWERS

  All jurors must agree on the answers to all of the questions:

Issue I: Section 10(b) of the Exchange Act and Rules 10b-5(a)
and (c) and Substantial Assistance Under Section 20(e)

     1.   Did the SEC establish by a preponderance of the
          evidence that Avalon violated Section 10(b) of the
          Exchange Act and Rule 10b-5(a) or (c)?

                     YES _____               NO _____


     2.   If your answer to Question 1 is YES, did the SEC
          establish by a preponderance of the evidence that
          Nathan Fayyer knowingly or recklessly provided
          substantial assistance to Avalon in doing so?

                     YES _____               NO _____


     3.   If your answer to Question 1 is YES, did the SEC
          establish by a preponderance of the evidence that
          Sergey Pustelnik knowingly or recklessly provided
          substantial assistance to Avalon in doing so?

                     YES _____               NO _____
    Case 1:17-cv-01789-DLC Document 526-2 Filed 11/06/19 Page 2 of 10



    4.    Did the SEC establish by a preponderance of the
          evidence that Nathan Fayyer violated Section 10(b) of
          the Exchange Act and Rule 10b-5(a) or (c)?

                     YES _____               NO _____


    5.    If your answer to Question 4 is YES, did the SEC
          establish by a preponderance of the evidence that
          Sergey Pustelnik knowingly or recklessly provided
          substantial assistance to Nathan Fayyer in doing so?

                     YES _____               NO _____


    6.    Did the SEC establish by a preponderance of the
          evidence that Sergey Pustelnik violated Section 10(b)
          of the Exchange Act and Rule 10b-5(a) or (c)?

                     YES _____               NO _____


    7.    If your answer to Question 6 is YES, did the SEC
          establish by a preponderance of the evidence that
          Nathan Fayyer knowingly or recklessly provided
          substantial assistance to Sergey Pustelnik in doing
          so?

                     YES _____               NO _____



Issue II: Section 17(a)(1) of the Securities Act and
Substantial Assistance Under Section 15(b)

    8.    Did the SEC establish by a preponderance of the
          evidence that Avalon violated Section 17(a)(1) of the
          Securities Act?

                     YES _____               NO _____




                                   2
Case 1:17-cv-01789-DLC Document 526-2 Filed 11/06/19 Page 3 of 10



9.    If your answer to Question 8 is YES, did the SEC
      establish by a preponderance of the evidence that
      Nathan Fayyer knowingly or recklessly provided
      substantial assistance to Avalon in doing so?

                 YES _____               NO _____


10.   If your answer to Question 8 is YES, did the SEC
      establish by a preponderance of the evidence that
      Sergey Pustelnik knowingly or recklessly provided
      substantial assistance to Avalon in doing so?

                 YES _____               NO _____


11.   Did the SEC establish by a preponderance of the
      evidence that Nathan Fayyer violated Section 17(a)(1)
      of the Securities Act?

                 YES _____               NO _____


12.   If your answer to Question 11 is YES, did the SEC
      establish by a preponderance of the evidence that
      Sergey Pustelnik knowingly or recklessly provided
      substantial assistance to Nathan Fayyer in doing so?

                 YES _____               NO _____


13.   Did the SEC establish by a preponderance of the
      evidence that Sergey Pustelnik violated Section
      17(a)(1) of the Securities Act?

                 YES _____               NO _____


14.   If your answer to Question 13 is YES, did the SEC
      establish by a preponderance of the evidence that
      Nathan Fayyer knowingly or recklessly provided
      substantial assistance to Sergey Pustelnik in doing
      so?

                 YES _____               NO _____




                               3
    Case 1:17-cv-01789-DLC Document 526-2 Filed 11/06/19 Page 4 of 10



Issue III: Section 17(a)(3) of the Securities Act and
Substantial Assistance Under Section 15(b)

    15.   Did the SEC establish by a preponderance of the
          evidence that Avalon violated Section 17(a)(3) of the
          Securities Act?

                     YES _____               NO _____


    16.   If your answer to Question 15 is YES, did the SEC
          establish by a preponderance of the evidence that
          Nathan Fayyer knowingly or recklessly provided
          substantial assistance to Avalon in doing so?

                     YES _____               NO _____


    17.   If your answer to Question 15 is YES, did the SEC
          establish by a preponderance of the evidence that
          Sergey Pustelnik knowingly or recklessly provided
          substantial assistance to Avalon in doing so?

                     YES _____               NO _____


    18.   Did the SEC establish by a preponderance of the
          evidence that Nathan Fayyer violated Section 17(a)(3)
          of the Securities Act?

                     YES _____               NO _____


    19.   If your answer to Question 18 is YES, did the SEC
          establish by a preponderance of the evidence that
          Sergey Pustelnik knowingly or recklessly provided
          substantial assistance to Nathan Fayyer in doing so?

                     YES _____               NO _____




                                   4
    Case 1:17-cv-01789-DLC Document 526-2 Filed 11/06/19 Page 5 of 10



    20.   Did the SEC establish by a preponderance of the
          evidence that Sergey Pustelnik violated Section
          17(a)(3) of the Securities Act?

                     YES _____               NO _____


    21.   If your answer to Question 20 is YES, did the SEC
          establish by a preponderance of the evidence that
          Nathan Fayyer knowingly or recklessly provided
          substantial assistance to Sergey Pustelnik in doing
          so?

                     YES _____               NO _____



Issue IV: Section 9(a)(2) of the Exchange Act and Substantial
Assistance Under Section 20(e)

    22.   Did the SEC establish by a preponderance of the
          evidence that Avalon violated Section 9(a)(2) of the
          Exchange Act?

                     YES _____               NO _____


    23.   If your answer to Question 22 is YES, did the SEC
          establish by a preponderance of the evidence that
          Nathan Fayyer knowingly or recklessly provided
          substantial assistance to Avalon in doing so?

                     YES _____               NO _____


    24.   If your answer to Question 22 is YES, did the SEC
          establish by a preponderance of the evidence that
          Sergey Pustelnik knowingly or recklessly provided
          substantial assistance to Avalon in doing so?

                     YES _____               NO _____




                                   5
    Case 1:17-cv-01789-DLC Document 526-2 Filed 11/06/19 Page 6 of 10



    25.   Did the SEC establish by a preponderance of the
          evidence that Nathan Fayyer violated Section 9(a)(2)
          of the Exchange Act?

                     YES _____               NO _____


    26.   If your answer to Question 25 is YES, did the SEC
          establish by a preponderance of the evidence that
          Sergey Pustelnik knowingly or recklessly provided
          substantial assistance to Nathan Fayyer in doing so?

                     YES _____               NO _____



Issue V: Section 20(a) of the Exchange Act (Control Person
Liability)

    27.   Did the SEC establish by a preponderance of the
          evidence that any of Avalon’s Traders violated Section
          10(b) of the Exchange Act and Rule 10b-5(a) or (c)?

                     YES _____               NO _____


    If your answer to Question 27 is YES, answer Questions 28
    through 31:

    28.   Is Avalon liable as a control person under Section
          20(a) of the Exchange Act for the Avalon’s Traders’
          violation of Section 10(b) of the Exchange Act and
          Rule 10b-5(a) or (c)?

                     YES _____               NO _____


    29.   Did Avalon know, or was Avalon reckless in not
          knowing, that the Avalon Traders were engaged in a
          violation of Section 10(b) of the Exchange Act and
          Rule 10b-5(a) or (c)?

                     YES _____               NO _____




                                   6
Case 1:17-cv-01789-DLC Document 526-2 Filed 11/06/19 Page 7 of 10



30.   Is Nathan Fayyer liable as a control person under
      Section 20(a) of the Exchange Act for the Avalon
      Traders’ violation of Section 10(b) of the Exchange
      Act and Rule 10b-5(a) or (c)?

                 YES _____               NO _____


31.   Did Nathan Fayyer know, or was he reckless in not
      knowing, that the Avalon Traders were engaged in a
      violation of Section 10(b) of the Exchange Act and
      Rule 10b-5(a) or (c)?

                 YES _____               NO _____


32.   Did the SEC establish by a preponderance of the
      evidence that any of Avalon’s Traders violated Section
      9(a)(2) of the Exchange Act?

                 YES _____               NO _____


If your answer to Question 32 is YES, answer Questions 33
through 36:

33.   Is Avalon liable as a control person under Section
      20(a) of the Exchange Act for the Avalon’s Traders’
      violation of Section 9(a)(2) of the Exchange Act?

                 YES _____               NO _____


34.   Did Avalon know, or was Avalon reckless in not
      knowing, that the Avalon Traders were engaged in a
      violation of Section 9(a)(2) of the Exchange Act?

                 YES _____               NO _____


35.   Is Nathan Fayyer liable as a control person under
      Section 20(a) of the Exchange Act for the Avalon
      Traders’ violation of Section 9(a)(2) of the Exchange
      Act?

                 YES _____               NO _____



                               7
Case 1:17-cv-01789-DLC Document 526-2 Filed 11/06/19 Page 8 of 10



36.   Did Nathan Fayyer know, or was he reckless in not
      knowing, that the Avalon Traders were engaged in a
      violation of Section 9(a)(2) of the Exchange Act?

                 YES _____               NO _____


If you found in answer to Question 1 that Avalon violated
Section 10(b) of the Exchange Act and Rules 10b-5(a) or
(c), answer Questions 37 and 38:


37.   Is Sergey Pustelnik liable as a control person under
      Section 20(a) of the Exchange Act for the Avalon
      violation of Section 10(b) of the Exchange Act and
      Rules 10b-5(a) or (c)?

                 YES _____               NO _____


38.   Did Sergey Pustelnik know, or was he reckless in not
      knowing, that Avalon was engaged in a violation of
      Section 10(b) of the Exchange Act and Rule 10b-5(a) or
      (c)?

                 YES _____               NO _____


If you found in answer to Question 22 that Avalon violated
Section 9(a)(2) of the Exchange Act, answer Questions 39
and 40:


39.   Is Sergey Pustelnik liable as a control person under
      Section 20(a) of the Exchange Act for the Avalon
      violation of Section 9(a)(2) of the Exchange Act?

                 YES _____               NO _____


40.   Did Sergey Pustelnik know, or was he reckless in not
      knowing, that Avalon was engaged in a violation of
      Section 9(a)(2) of the Exchange Act?

                 YES _____               NO _____




                               8
    Case 1:17-cv-01789-DLC Document 526-2 Filed 11/06/19 Page 9 of 10



Issue VI:    The Layering and Cross-Market Strategies

    If you have answered any question with a YES, answer
    Questions 41 through 44:

    41.     Did the SEC prove by a preponderance of the evidence
            that orders placed by Avalon constituted a layering
            strategy?

                      YES _____              NO _____


    42.     If your answer to Question 43 is YES, did the SEC
            prove by a preponderance of the evidence that the
            layering strategy constituted a manipulation of the
            securities markets?

                      YES _____           NO _____
    43.     Did the SEC prove by a preponderance of the evidence
            that orders placed by Avalon constituted a cross-
            market strategy?

                      YES _____              NO _____


    44.     If your answer to Question 45 is YES, did the SEC
            prove by a preponderance of the evidence that the
            cross-market strategy constituted a manipulation of
            the securities markets?

                      YES _____              NO _____




                                   9
    Case 1:17-cv-01789-DLC Document 526-2 Filed 11/06/19 Page 10 of 10



After completing the form, each juror who agrees with this
verdict must sign below:




_________________________            _______________________
Foreperson




_______________________              _______________________




_______________________              _______________________




_______________________              _______________________




_______________________              _______________________




                                   10
